Littleton:
This proceeding involves a deficiency of $1,880.14 for the calendar year 1920. Petitioner assigns the following errors by the Commissioner:
(1) Failure to include in invested capital promissory notes amounting to $9,800 paid in for stock.
(2) Refusal to compute the income upon the accrual basis.
(3) Failure to include $2,197 paid for wood in the merchandise account.
(4) Refusal to allow a deduction of $780 for Wisconsin state taxes paid during the year.
(5) Disallowance of alleged worthless accounts totaling $692.29.
FINDINGS OF FACT.
Petitioner is a Wisconsin corporation engaged in the sale of hardware and implements at retail at Blair. It also purchased and sold wood. The Commissioner concedes that petitioner’s books and records were maintained upon the accrual instead of the cash basis, as used by him, and that the Wisconsin personal property taxes for 1920 were a proper accrual during that year.
Such books and records as the petitioner maintained were kept upon the accrual basis. The Commissioner’s agent who examined them concluded that the -income should be determined upon the basis of cash received and disbursed, and that only $3,000, representing promissory notes paid in for stock, should be included in invested capital. J. A. Knutson individually owned Liberty bonds of the value of $500, which appeared upon the petitioner’s books as being its property, and these bonds were erroneously included by the Commissioner in petitioner’s invested capital.
Petitioner was organized in 1920 to take over the individual business of the former owner. It issued certain of its capital stock to J. O. Knutson for which he gave his interest-bearing promissory note payable on demand for $7,600; and likewise the corporation sold and issued to I. K. Knutson certain shares of stock in exchange for his interest-bearing promissory note dated January 2, 1920, for $2,200, payable on demand. The makers of these notes were solvent and the notes were worth their face value. They should be included in invested capital.
*10During 1920 certain of the petitioner’s customers paid their accounts in firewood, the total amount of wood so purchased during the year being as follows:
165½ cords green wood at $6.00_ $993
172 cords dry wood at $7.00- 1,204
Total-2,197
All of this wood was sold during the year 1920 and the proceeds thereof were entered upon the petitioner’s records as receipts from merchandise sold during the year. The amount of $2,197 should be included in purchases during the year.
During 1920 petitioner had upon its books numerous small accounts receivable, ranging from $1 to $43, totaling $692.29. These accounts were worthless on December 31,1920. They were charged off by the petitioner and the total thereof was a proper deduction from gross income for 1920.

Order of redetermination will ~be entered on 15 days' notice, under Rule 50.